The nature of this cause was stated on a former appeal.205 Ala. 494, 88 So. 429. After its return to the trial court the bill was amended by setting out in hæc verba the letter from Mrs. Erswell to Ford by which the latter was given an exclusive right "until December 31st, 1922 * * * to handle all my [Mrs. Erswell's] rentals and sales on a commission basis of two and one-half per cent. (2 1/2 %) on my Birmingham property, being situated and known as No. 112, No. 114, No. 116, North 19th street, Birmingham, Alabama," thus eliminating the objection to the bill mainly discussed in the opinion on former appeal.
Here we briefly note also our opinion that the bill shows a case to which the statute of frauds has no application. It is urged that the contract, though in writing, was not to be performed within one year from the making thereof, and was obnoxious to the statute for the reason that it failed to express the consideration moving to the party to be charged; but it is not considered that this objection needs elaborate treatment, for, should it be conceded that the agreement did not sufficiently disclose the fact that complainant Ford was to receive compensation at the stipulated rate for "handling" defendant's property — a conclusion we would be loath to make (Troy Co. v. Logan, 96 Ala. 619, 12 So. 712) — still it is averred that complainant has fully performed the agreement on his part and defendant has accepted the benefit of his performance, and this suffices to eliminate the objection taken on account of the statute (Sayre v. Wilson, 86 Ala. 151,5 So. 157).
The bill seeks discovery and relief, but its equity depends upon the case it makes for discovery in aid of the relief sought. Objections may be epitomized in the proposition that complainant needs no discovery because his bill shows that he knows everything necessary to the establishment of the judgment he seeks against defendant Erswell. The bill avers, in substance, that complainant's efforts under his retainer have resulted in bringing Erswell and Pizitz into negotiation for the sale and *Page 103 
purchase of the respondent's property described in the bill; that a contract of sale has been consummated; and that the parties thereto, Erswell and Pizitz, are engaged in a concerted effort, by withholding the papers from the public records — which Pizitz might safely do, since he is in possession — and otherwise, to keep complainant in ignorance of the fact of the sale, its conditions, and the amount of the agreed purchase money. On the averments of the bill complainant is entitled to commissions on the agreed purchase money. Smith v. Sharpe,162 Ala. 433, 50 So. 381, 136 Am. St. Rep. 52. The bill as last amended is verified by complainant's affidavit, but this affidavit, in connection with the averments of the bill, falls short of showing that complainant is in a position to make good his relief without the aid of the court in compelling a discovery, for facts essential to the recovery of judgment are averred on information and belief. Evidently, complainant will be unable to give competent testimony as to the facts averred. It thus satisfactorily appears that the facts sought to be discovered are of a material character, that the discovery prayed is indispensable to justice, and this is all that is required to justify the intervention of the court of equity, as auxiliary to proper relief. Handley v. Heflin, 84 Ala. 600,4 So. 725; 1 Pom. Eq. Jur. (4th Ed.) § 191. Nor is the jurisdiction to compel discovery in the circumstances here disclosed affected by statutory provisions authorizing the examination of parties as witnesses and the production of books and papers in proceedings at law. Nixon v. Clear Creek Lumber Co., 150 Ala. 602, 43 So. 805, 9 L.R.A. (N.S.) 1255; Handley v. Heflin, supra.
There is a cross-appeal in which complainant assigns for error so much of the decree as sustained the demurrer of Pizitz. The presence of this defendant is somewhat vaguely — as it seems to us — justified in the brief on two grounds: (1) That this defendant, having fraudulently conspired with Erswell to cause a breach of the latter's contract with complainant, is himself answerable for the consequences of the breach; and (2) in the circumstances stated complainant has an equitable lien on any balance of the purchase price of the lots remaining in the hands of Pizitz, and, since it is averred that Erswell is about to leave the country and take up her residence in foreign parts, equity ought to intervene to preserve the rights of complainant.
1. As to the first proposition, we approve the following statement of the rule:
"An action cannot in general be maintained for inducing a third person to break his contract with the plaintiff; the consequence after all being only a broken contract for which the party to the contract may have his remedy by suing upon it." Sleeper v. Baker, 22 N.D. 386, 134 N.W. 716, 39 L.R.A. (N.S.) 864, Ann. Cas. 1914B, 1189, where the foregoing statement of the rule is adopted after a review of the cases.
This question is well discussed also in Chambers v. Baldwin,91 Ky. 121, 15 S.W. 57, 11 L.R.A. 545, 34 Am. St. Rep. 165, where two exceptions are noted: (1) One was provided by the English Statute of Laborers, applying to cases in which servants were enticed to leave their employment, a substantial counterpart of which is found in our statute (sections 6849 and 6850 of the Code); (2) the other arises in cases where a party has been procured against his will or contrary to his purpose, by coercion or fraud, to break his contract with another. This, in effect, is the rule announced in U.S. Fidelity Co. v. Millonas, 206 Ala. 147, 89 So. 732, and, we apprehend, is the rule adopted by the Court of Appeals in McCluskey v. Steele, 18 Ala. App. 31, 88 So. 367, where quite a number of the adjudications on this subject are cited.
2. As to the the second main proposition stated above, we are unable to find any element of trust. Certainly no specific fund has been set apart by contract to be held, assigned, or transferred as security for the obligation incurred by the defendant Pizitz, and the same consideration requires the rejection of the notion of an equitable lien; there is no charge created upon any specific thing or fund in possession of Pizitz by means of which the personal obligation of defendant Erswell arising from her contracts with complainant may be enforced in equity, but only a mere general liability enforceable by pecuniary judgment in favor of complainant. Obviously, we may add, though we do not understand that there is any contention as to this, there is no common-law lien, "which is simply a right to retain possession of the chattel until some debt or demand due to the person thus retaining is satisfied; and possession is such an inseparable element that, if it be voluntarily surrendered by the creditor, the lien is at once extinguished." 3 Pom. Eq. Jur. (4th Ed.) §§ 1233, 1234.
We conclude that the decree rendered by the circuit court in equity is in all respects correct.
Affirmed on both appeals.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur. *Page 104